Mr. Justice Sterrett
delivered the opinion of the court, November 15th .1880.
The facts of this case are clearly presented in the carefully prepared report of the commissioner appointed by the court below. *77It appears tnat the borough of Glenfield, by virtue of its incorporation out of a portion of Kilbuck township, became a new school district, and went into operation as such on June 1st 1876. Subsequently the township of Aleppo was erected out of the remaining portion of what was originally Kilbuck township, and became a new school district on June 1st 1877. When the school district of Glenfield was created the old district of Kilbuck claimed that the new district had within its bounds an undue proportion of the real estate and school-houses belonging to the parent district, and presented its petition, praying the court to determine how much the new should pay therefor to the old district. While this proceeding was pending,.in March 1880, the school district of Aleppo presented a petition claiming a share of the money that might be found due and payable by Glenfield to Kilbuck, and asking to be made a party to the proceeding. -This was granted and the case proceeded. The commissioner found that the Glenfield district had within its bounds, at the time of its separation from the parent district, an undue proportion of real estate, school-houses, &c., amounting to $600.50 ; that the district of Aleppo, if entitled to claim in this proceeding, should receive $284.14 as its share thereof, but he suggested, in his report to the court, that the claim of Aleppo, if any it had, was against the district of Kilbuck, as it existed on the 1st day of June 1877, for a proportionate share of the uncollected assets and cash on hand at that time after the settlement of all accounts of the district to that date. The court adopted this as the correct view and decreed that the school district of Glenfield should pay to the school district of Kilbuck the sum of $600 found by the commissioner, and that each of the two districts should pay one-half of the costs ; thus excluding the district of Aleppo from any participation in the fund, on the ground that it had no right to claim in this proceeding. In this we think the court was clearly right; and the only error that appears in the case was in permitting the district of Aleppo to intervene; but that was cured by the final decree. The claim of the old district, of which the territory now composing the district of Aleppo was then a constituent part, arose on the 1st of June 1876, when Glen-field became a separate district, and it' was the exclusive right of Kilbuck to collect it as it would collect any other claim, without the interference of any new district that might thereafter be created out of its territory. If there was any cash on hand, outstanding taxes or other claims uncollected on the 1st of June 1877, when Aleppo became a new district, it was entitled to its proportionate share thereof, after the settlement of all accounts, of the district out of which it was created, up to that date ; but it had no claim whatever on the district of Glenfield for any part of the money due by it to the parent district. The money thus due, if not otherwise applied, would, however, enter as an asset into the *78settlement between that district and Aleppo; but, first in order, is the settlement between Kilbuck and Glenfield, to be made as of June 1st 1876, and then a settlement between Aleppo and Kilbuck, as of June 1st 1877. Perhaps it would not be impossible to arrive at a fair settlement, between the respective districts, in the manner contemplated by appellant, but it is not the orderly way of accomplishing that result, and for that reason, if no other, it should not be sanctioned. The claims, moreover, are of a different character. While the law provides that the new shall compensate the old district for any undue -proportion of real estate and school houses that may be within the bounds of such new district, it does not require the old district to make compensation to the new or outgoing district for an undue proportion of real estate and school houses within the bounds of the 'former; but, as already ¡remarked, it is otherwise as to the net assets of a personal nature, such as cash, &c., on hand at the time of the separation. If the appellant has any claim against the district of Kilbuck for a proportionate share of such assets, it is a proper subject of settlement between themselves, and, if they cannot settle amicably, the remedy provided by law must be pursued.
Kecree affirmed, and appeal dismissed at the costs of the appellant.